Citation Nr: 0311173	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-08 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a dental disorder 
for VA compensation purposes.

5.  Entitlement to service connection for insomnia.

6.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right acromioclavicular joint separation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from November 1988 
to December 1993, with prior periods of active and inactive 
service.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated in 
July 1995, from the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina (RO).

A review of the claims file reflects that the veteran and his 
representative were furnished with a statement of the case 
which addressed the issues of service connection for 
headaches, a stomach disorder, swollen joints, and 
depression, to include mood swings and nightmares.  Inasmuch 
as these issues were not perfected for appellate review by 
the timely filing of a substantive appeal, they will not be 
addressed herein.  


FINDINGS OF FACT

1.  A right knee disorder was not shown in service and is not 
currently shown by the medical evidence of record.

2.  A left knee disorder is not currently shown by the 
medical evidence of record.

3.  A skin disorder was not shown in service and is not 
currently shown by the medical evidence of record.

4.  A dental disorder for which service connection may be 
granted for compensation purposes has not been shown.

5.  Chronic insomnia was not shown in service and is not 
currently shown by the medical evidence of record.

6.  Manifestations of the veteran's service-connected right 
shoulder disorder include limitation of abduction of the 
shoulder to 90 degrees.   


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  A left knee disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002) ; 38 C.F.R. § 3.303 (2002).

3.  A skin disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002) ; 38 C.F.R. § 3.303 (2002).

4.  A dental disorder for purposes of an award of disability 
compensation benefits, was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 
(West 2002) ; 38 C.F.R. §§ 3.303, 3.381 (2002).

5.  Insomnia was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002) ; 
38 C.F.R. § 3.303 (2002).



6.  The criteria for an initial rating of 20 percent, but no 
more, for residuals of a right acromioclavicular joint 
separation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the Veterans Claims Assistance Act.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in July 2001 that VA would obtain all relevant evidence 
in the custody of a Federal department or agency, including 
VA, Vet Center, service department, Social Security, and 
other Federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA medical 
records have been associated with the claims file.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  There is 
no indication that other Federal department or agency records 
exist that should be requested.  38 U.S.C.A. § 5103A(c)(3); 
38 C.F.R. § 3.159(c)(2).  The claimant was notified of the 
need for a VA examination, and examinations were accorded 
him.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. 
§ 3.159(e).  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affected the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

I.  Service Connection

The law provides that service connection may be established 
for a disability incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


A.  Right Knee, Skin, Insomnia

In the instant case, a right knee disorder, a skin disorder, 
and insomnia were not shown in service, and there is no 
current competent evidence that the veteran has these 
disorders.  Accordingly, service connection for a right knee 
disorder, a skin disorder, and insomnia is denied.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

B.  Left Knee

Service medical records indicate that the veteran complained 
of left knee pain in 1992.  An examination found no effusion 
and full range of motion.  The diagnosis was probable 
ligament strain.  Thereafter in November 1993, the veteran 
stated he incurred a "clip" injury to his left knee while 
playing football.  There was no ecchymosis, edema, or 
instability found on examination; however, slight tenderness 
of the lateral patella was reported.  The diagnosis was 
contusion.  Subsequent to service discharge, a VA examination 
conducted in April 1995, found no evidence of a left knee 
disorder.  

The medical evidence, when considered in its entirety, does 
not establish that the veteran currently has a left knee 
disorder that can be attributed to service.  As there is no 
current medical evidence of a left knee disorder of record, 
service connection for this disorder is not warranted.  

C.  Dental

In this case, the veteran is seeking entitlement to service 
connection for a dental disability.  The veteran testified at 
a hearing before the RO in June 2000, that his gums bled 
during service.

Prior to June 8, 1999, the VA Schedule for Rating 
Disabilities provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. §§ 17.120, 17.123.  38 C.F.R. § 
4.149 (1998).

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed; those 
provisions were added to 38 C.F.R. § 3.381, which now notes 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 (2002).

Because the purpose of the above amendment was merely to 
clarify the requirements for service connection of dental 
disorders, and the circumstances in which VA would consider 
certain dental conditions service-connected for treatment 
purposes, the Board finds that the changes in the regulations 
pertaining to dental claims were not substantive in the 
context of the present claim, and therefore a comparative 
consideration of the former and revised regulations is not 
required.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); see also Service Connection of Dental Conditions for 
Treatment Purposes, 64 Fed. Reg. 30,392, 30,393 (June 8, 
1999) (now codified at 38 C.F.R. Parts 3 and 4 (2002)).

Having reviewed the complete record, the Board finds that 
there is no basis for granting service connection for the 
veteran's bleeding gums for the purpose of receiving 
disability compensation.  Even assuming the veteran currently 
has periodontal disease related to military service, as 
discussed above, periodontal disease does not constitute a 
disabling condition for which service connection may be 
granted for compensation purposes.  In view of the foregoing, 
it is the Board's conclusion that it is without legal 
authority to grant service connection for periodontal disease 
for purposes of an award of disability compensation benefits.  
It is precluded by law. 

While periodontal disease may be service connected for 
purposes of determining entitlement to dental examinations 
and/or outpatient dental treatment under 38 C.F.R. Part 17, 
such a question is not before the Board.  In Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), the United States Court 
of Appeals for Veterans Claims (Court) held that in cases 
where it is the law, and not the evidence, that is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  

Thus, for the aforementioned reasons, the veteran's claim for 
service connection for periodontal disease, claimed as a 
dental disorder, for compensation purposes is denied.  

D.  Conclusion

Finally, in reaching these decisions with regard to 
entitlement to service connection for insomnia and disorders 
involving the knees and skin, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence are against these claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Right Shoulder

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
made a distinction, however, between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As this appeal involves an original claim, the Board 
has framed the issue as shown on the title page.

The veteran's service entrance examination in October 1988, 
reported an asymptomatic right shoulder that was slightly 
higher than the left shoulder and with a more prominent 
sternoclavicular function on the right.  It was noted that 
the veteran was right handed.  In August 1990, a mild 
acromioclavicular joint separation, with point tenderness, 
was diagnosed.  An x-ray in October 1993, showed the right 
acromioclavicular joint was disrupted with a large fracture 
fragment of the distal clavicle.  

Subsequent to service discharge, a VA examination conducted 
in April 1995, found full range of motion of the right 
shoulder, and reported a normal examination.  Based on this 
evidence, service connection for right shoulder residuals of 
an acromioclavicular joint separation was granted, and a 
noncompensable evaluation was assigned, effective December 2, 
1993.

At a VA examination conducted in July 2000, the veteran 
complained of pain with lifting any heavy objects, typing, or 
when keeping his arm in an overhead activity.  On 
examination, tenderness to palpation directly over the 
acromioclavicular joint was found, as was a positive cross-
chest adduction sign.  Range of motion studies showed 90 
degrees of abduction and 140 degrees of elevation.  
Instability was not shown and the rotator cuff strength was 
5/5.  The clinical impression was right acromioclavicular 
joint arthrosis, secondary to a previous acromioclavicular 
joint separation.  An x-ray at that time showed a distal 
clavicular fracture.  The distal small fragment remained 
articulating with the acromion.  There was approximately a 
half shaft with an upper displacement of the distal fragment 
with respect to the proximal fragment.  No significant 
arthritic change was seen.  Bone islands in the humerus and 
glenoid were visualized.  

Thereafter, the disability evaluation for the veteran's 
service-connected right shoulder disorder was increased to 10 
percent, effective December 2, 1993, under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5203.  This rating 
contemplates nonunion of the clavicle without loose movement, 
or malunion of the clavicle.  A higher evaluation of 20 
percent is warranted when there is dislocation of the 
clavicle, or nonunion of the clavicle with loose movement.  

There is no evidence of dislocation of the clavicle or 
nonunion of the clavicle with loose movement.  However, 
Diagnostic Code 5203 also provides for impairment of the 
clavicle to be rated on impairment of function of the 
contiguous joint, in this case the shoulder.  Under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201, motion 
of the arm that is limited to shoulder level warrants a 20 
percent evaluation.  When motion of the major arm is limited 
to midway between the side and shoulder level, a 30 percent 
evaluation is warranted.  

In this case, the VA examination conducted in July 2000, 
reported 90 degrees of abduction, indicating that the 
veteran's right arm was limited to shoulder level on 
abduction.  See 38 C.F.R. § 4.71, Plate I (2002).  Although 
on elevation the veteran was able to raise his arm above 
shoulder level, the Board finds that the veteran's 
service-connected right shoulder disorder more nearly 
approximates the disability rating of 20 percent under the 
provisions of Diagnostic Code 5201.  38 C.F.R. § 4.7 (2002).  
However, as there is no evidence of limitation of the right 
arm to midway between the side and shoulder level, a 30 
percent evaluation is not warranted.

The Board now turns to whether the veteran's right shoulder 
disability warrants additional compensation pursuant to 
38 C.F.R. § 4.40 (2002) regarding functional loss due to 
pain, and pursuant to 38 C.F.R. § 4.45 (2002) regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See DeLuca v Brown, 8 Vet. App. 202 (1995).  
There is no medical evidence of weakness, fatigability, or 
incoordination of the right shoulder.  The VA examination 
conducted in July 2000 found no instability and full rotator 
cuff strength.  As noted, there was subjective evidence of 
pain that is reflected in the current 20 percent evaluation.  
The Board finds, therefore, that a rating in excess of 20 
percent pursuant to 38 C.F.R. §§ 4.40, 4.45 is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  A rating in excess of 20 
percent is provided for certain manifestations of the 
service-connected right shoulder disorder but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  Accordingly, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the veteran.

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for right 
shoulder residuals of an acromioclavicular joint separation 
as of the date of receipt of the claim, i.e., December 2, 
1993.  See 38 C.F.R. § 3.400 (2002).  Subsequent to this 
decision, the RO granted a 10 percent disability rating, 
effective as of December 2, 1993.  By this decision, the 
Board has granted a 20 percent disability rating for the 
veteran's service-connected right shoulder disorder.  After 
review of the evidence, there is no medical evidence of 
record that would support a rating in excess of 20 percent 
for the disability at issue at any time subsequent to the day 
following the date of receipt of the veteran's claim of 
entitlement to service connection.  Id.; Fenderson v. West, 
12 Vet. App. 119 (1999).  

Accordingly, an initial rating of 20 percent, but no more, 
for the veteran's service-connected right shoulder residuals 
of an acromioclavicular joint separation is warranted.  


ORDER

Service connection for a right knee disorder, a left knee 
disorder, a skin disorder, and insomnia is denied.  Service 
connection for a dental disorder for purposes of an award of 
disability compensation benefits, is denied.  An initial 
rating of 20 percent for residuals of a right 
acromioclavicular joint separation is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

